Opinion op the Court by
Judge Lindsay:
The relief sought in this action was to restrain the sale of the plaintiff’s horse which had been levied on by the marshal of the town of Franklin to satisfy certain taxes alleged to be due from him to said town, and to enjoin the town from proceeding in any other manner to distrain for or enforce the collection of the same.
It appears from the record that the amount of said taxes was the sum of eighteen dollars and thirty-seven cents ($18.31), and that this was the whole amount in controversy.
Under the construction frequently given by this court to the sixteenth section of the Civil Code as amended, no appeal can be prosecuted to the court of appeals where the amount in controversy is less than fifty dollars, except in cases in which the title to real estate is involved, or in some way called in question. ■
Therefore, having no jurisdiction of the matter, both the appeal and cross-appeal are dismissed.